Title: From Thomas Jefferson to Catherine Church, 19 October 1788
From: Jefferson, Thomas
To: Church, Catherine


     
      Octob. 19. 1788.
     
     Accept, my dear Kitty, this collection of the Antient Moralists. They will amuse you less now, but more hereafter. You will read them with pleasure, when the giver will no longer exist but in the memory of a very few. Be you of that number, my dear; and render some portion of your esteem to him who has a great deal of affection for you.
     
      Th: Jefferson
     
    